Per Curiam,
The plaintiff obtained a judgment in common pleas of Jefferson county against William Dickey and others, in the sum of $38,196 which was affirmed by this court: Fenn v. Dickey et al., 178 Pa. 258. All of defendants had an interest in the judgment. After its affirmance it was collected and the amount was by mutual arrangement divided among them, Pardee receiving $3,000, Harry A. Hoopes $10,949.35, J. Rider Cady $4,500, Samuel J. McCarrell $4,500, David Fleming’s executors $4,195.65, and plaintiff James Fenn $2,000. This distribution was made about January 15, 1895. Afterwards on July 8, 1898, plaintiff Fenn filed this bill against defendants charging them with fraud in the distribution, averring that Pardee was entitled to receive only $50.00, Hoopes not more than $3,000, McCarrell not more than $608, Cady not more than $2,008.80, and that Fleming’s executors should have received nothing. To this bill all the defendants except Cady, who was not served, appeared and answered denying all the material averments of the plaintiff’s bill, and specifically averring their right to be paid the several sums received by them, and specially averring plaintiff’s assent thereto at the date of distribution. The issue thus made up was referred by agreement of parties under the act of 1874 to Richard C. Dale, Esq., as referee to take testimony, find facts, announce conclusions of law and suggest decree.
He had many hearings, and with much deliberation found the facts in fifty-one separate and distinct specifications. To nearly all of them he appends the reasons on which he bases his conclusions, and to some of them sets out the correspondence and other evidence. Under our well known rule, unless manifestly erroneous, w'e would not touch any one of them. After careful examination of the evidence we do not find that any of them áre tainted with‘error. That his conclusions of *623law, on these facts are sound, irresistibly follows. On his opinion setting out these conclusions the decree of the court below is affirmed and the appeal is dismissed at costs of appellant.
The findings of fact take up thirty-eight printed pages of appellant’s paper-book, his conclusions of law nineteen pages more. While the elaborate report of these findings and conclusions was necessary for a proper review of the case in this court, they are not otherwise important to the legal profession or to other than the parties. The full publication of them would only incumber the printed reports with useless matter. We therefore direct that the decree be affirmed on that part of the opinion embodying the referee’s general conclusions, as set out on pages sixty-six to seventy-two inclusive of appellant’s paper book.